■ Order granting defendant’s motion to take the testimony of plaintiff’s physician before a referee, to use in opposition to plaintiff’s motion for increased alimony and counsel fee and for other relief, affirmed, without costs. The plaintiff by the allegations in her reply and moving affidavit waived the protection of the statute  for herself and for the infant for whose benefit the increased alimony was sought. (Capron v. Douglass, 193 N. Y. 11; Hethier v. Johns, 233 id. 370; Steinberg v. New York Life Ins. Co., 263 id. 45.) Examination to proceed on five days’ notice. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.